PER CURIAM.
In this consolidated ease, petitioner, Lawrence Forman, a certified rehabilitation administrator, seeks review of that portion of *237a trial court order compelling discovery of all medical and legal evaluations petitioner conducted from 1990 through 1993, and evidence of income received on matters in which he was retained by an attorney during those years. We grant the petition and quash this portion of the order on the authority of Syken v. Elkins, 644 So.2d 539 (Fla. 3d DCA 1994) (en banc).
Petitioner, Malka Fink, seeks review of another portion of the order compelling “full and complete discovery from Plaintiffs’ former medical expert Joan Pehta, M.D.,” an expert witness who had been withdrawn by petitioner. Because no exceptional circumstances were shown to compel discovery of an expert not expected to testify at trial, we grant the petition and quash this part of the trial court’s order. See Fla.R.Civ.P. 1.280(b)(4)(B); Lift Systems, Inc. v. Costo Wholesale Corp., 636 So.2d 569 (Fla. 3d DCA 1994); Morgan v. Tracy, 604 So.2d 15 (Fla. 4th DCA 1992); Gilmor Trading Corp. v. Lind Elec., Inc., 555 So.2d 1258 (Fla. 3d DCA 1989); Ruiz ex rel. Ruiz v. Brea, 489 So.2d 1136 (Fla. 3d DCA 1986) (opinion on rehearing).
Petitions for writ of certiorari granted; order quashed in part.